Title: To Thomas Jefferson from Edward Richards, 17 May 1804
From: Richards, Edward
To: Jefferson, Thomas


          
            Sir 
            James River City Point Virginia May 17th. 1804
          
          I hope you will Pardon the freedom I take in troubling your excellency about such an affair as I am about to relate to you, but the Losses I have sustained these 3 years Past prompts me to it. On the 20th. of Novr. I took Command of the Brig ReUnion of Charleston, owned by Harry Grant. who was one of our Consuls at Leith but was mostly at Paris. I arrived at Morlaix in France, Consigned to John Cooper then resident there but now at Hampton Virginia. I was Detained there some time by orders from Paris of the Governament until such time as I found an Oppurtunity of writing up unto Major Mountflorence who was then as I understood charged with the affairs of the American Goverment, his letter I inclose to your excellency with Some more of the Letters that I recd. from others afterwards The Letters that Passed from Cooper Mitchell & Grant I got Printed. the Originals I have by me, I was afterwards ordered to give the Brig to my Mate which I did and ordered by them to take charge of a ship they had lying at Brest called the Danae all which I did according to their orders, I was afterwards stopt. from sailing from thence untill the Peace of 1801.—
          when I was chartered by the Republique in the Expedition for St Domingo. this same Cooper forced himself on board of me at Brest with all his family. after my Arrival at Cape Francois (This Cooper is a french Citizen) Cooper took the Ship from me ⅌ force aided by General Le clerc and counter Admiral Magon after Admiral Vilaret left the Cape. I according to my orders Protested at Charleston So. Carolina against the government of St Domingo and went on to Paris and delivered my Protests up to Mr. Mitchell at Havre de grace. (Mr. Mitchell is Consul at Havre de grace now) I applied to Mr. Grant for a settlement but he would not give me any because I did not bring the Ship to france. I had about 300 Dollars laying in an American House in London. I was oblidged to come from france and take it up to Support me and after I came to England I could not obtain a passage to france. I applied to Mr. Rufus King before he left London but he wd. not answer me. he Knows this business perfectly well after Mr. Munroe arrived at London I applied to him he Relieved me, and advised me to come home and make my Situation known, as he understood Cooper had made his escape here. I am a poor man and was trying for an honest livelihood for my family when this unfortunate business took place. I belong to the State of Massachusetts and have not seen my family these Five years, and am intirely distressed for want of a true light of this business the concern owe me about nine thousand Dollars
          I hope your Excellency will not suffer such an Outrageious crime as this to go unpunished especially as it lies partly in the State of Virginia, as this Cooper was the whole Perpatrator of it and now has made his escape to Virginia to spend the property of Industrious People here in Luxary and Idleness
          I should have called or rather gone on to you but I had not the means of travelling so far, as I could make the business appear more clear to you. I wish your excellency would write me to come on to the Federal City I could give you a good Account of Transactions that have been carried on for the last 4 years in Europe. this same Ship is detained in Charleston, as she arrived there shortly after I protested there. If your Excellency would be good enough to order something to be done in this business it will be considered as the greatest Blessing that could be given to your Fellow Citizen
          I am your Excellencies most Obedient Humble Servant
          
            Edward Richards 
          
          
          
            P.S. I am on Board the Ship Rebecca Michl. Corran Commander at City Point James River.
          
        